Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 08/23/2022. Claims 1-11 are pending in this application. Claims 1, 9 and 10 are independent claims. This Action is made Final.

Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim 9 does not fall within at least one of the four categories of patent eligible subject matter because claim 9 is the system claim comprising a processor on an information processing platform coupled to a non-transitory computer-readable storage medium comprising instructions...
From the limitations of the claim 9, it’s not clear whether or not the system also comprises the non-transitory computer-readable storage medium in addition to the processor. Rather, it only clarifies the system comprises the processor. The examiner, however, interprets the system comprising a processor as software program for the processor can be interpreted as a software processor with BRI and thus the system in the amended claim 9 is still interpreted as software per se with BRI. 





Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 1,9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corley (US PGPub 20080027948), in view of Asenjo (US PGPub 20140337429).

As per Claim 1, Corely teaches of a method for optimizing parameters for execution of a software application on an information processing platform, the method comprising iteratively optimizing said parameters at each execution of said application, (Fig. 14 and par 33, FIG. 14 is a schematic diagram depicting how the updated application parameters are used to update the set of application parameters used by the application, in accordance with one practice of the present invention. The tuning of the application parameters may be done either upon initialization of the application, or dynamically. Par 62-63, The tuning of the application parameters may be done either upon initialization of the application, or dynamically. This information is provided as feedback to an application to allow system parameters to be adjusted automatically or by a system/application administrator. The above discussion describes the need to properly adjust the parameters of performance-sensitive applications in order to make best use of the digital computing resources. An embodiment of an apparatus and system for adjusting such parameters is shown in FIG. 3. Par 87 and 89, The output of the analytical model includes performance numbers, as well as recommendations as to how to adjust the application parameters associated with the applications running on the computing system 300. The output of the analytical model can then be used to improve the future performance of the applications. Thus, it’s obvious that for each execution, the updated or optimized parameter is fed back into the next iteration of the execution as profiling to further optimize the execution performance.)
wherein for each execution, the method includes: making a performance measurement in association with said parameters used for said executions; creating a stored performance measurement by storing said performance measurement; and at a start of each execution of said application, determining values for a first subset of said parameters … (Par 89, The analytical model is constructed by first obtaining system configuration information and runtime performance statistics [performance measurement] of the different elements. The analytical model is provided with knowledge with respect to the particular set of applications running on system. The output of the analytical model includes performance numbers, as well as recommendations as to how to adjust [optimize] the application parameters associated with the applications running on the computing system. The output of the analytical model can then be used to improve the future performance of the applications.  Claim 1, the at least one application program having application parameters adjustable to control execution of the application program, obtain performance information regarding operation of and resources available in the computing system, and to utilize this information [performance measurement] to enable the IRM to adjust the application parameters relating to application execution, thereby to optimize execution of the at least one application program, …  to receive the performance information and configuration information and to utilize the performance information and configuration information to generate an analytical model output, the analytical model output comprising any of performance statistics and updated application parameters, … to determine, in response to the analytical model output, updated [optimized] application parameter values, and to transmit the updated application parameter values to at least one application running on the digital computing system, for use by the application to set its application parameters, thereby to optimize execution of multiple applications running on the digital computing system, using updated runtime parameters. It’s obvious to adjust [set] the parameter values at the start of the execution according to the previous performance measurement.)
Corely does not specifically teach, however Asenjo teaches of … determining values for a first subset of said parameters by inference from said stored performance measurement corresponding to a subset of previous executions corresponding to a second subset of said parameters. (Par 81, Asset data 810 can comprise information generated collected or inferred based on data aggregated from multiple industrial devices over time, which can yield a higher asset-level views of industrial systems 816. Example asset data 810 can include performance indicators (KPIs) for the respective assets, asset-level process variables, faults, alarms, etc. Par 82, System data 812 can comprise collected or inferred information generated based on data aggregated from multiple assets over time. System data 812 can characterize system behavior within a large system of assets, yielding a system-level view of each industrial system 816. System data 812 can also document the particular system configurations in use and industrial operations performed at each industrial system 816. Par 103, Leveraging this vast set of multi-enterprise data allows analysis component 1106 to generate customized predictions and recommendations relevant to the customer's particular industrial assets. Par 89, Analysis component 1106 may also determine the operational behavior of the asset over time for each of different sets of operating constraints or parameters … By leveraging a large amount of historical data gathered from many different industrial systems, analysis component 1106 can learn common operating characteristics of many diverse configurations of industrial assets at a high degree of granularity and under many different operating contexts. Par 127, at 2102, an industrial device is configured with a device profile and a customer profile. The device profile maintains current information that characterizes the industrial device, including but not limited to… current parameter settings, a context of the device within its industrial environment (e.g., other devices that are communicatively linked to the industrial device), and/or other such information. Therefore, it’s obvious to set the configuration parameter at the start of each execution of the application using the inference of the performance measurement coming from the similar industrious applications in order to predict the similar execution or performance.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add values are determined (4, 6) for a first subset of said parameters by inference (6) from the stored measurements corresponding to a subset of the executions corresponding to a second subset of said parameters, as conceptually seen from the teaching of Asenjo, into that of Corely because this modification can help predict or adjust parameter values using inference from the previous performance measurements according to their specific industrious application and performances.

Re Claim 9, it is the system claim, having similar limitations of claim 1. Thus, claim 9 is also rejected under the similar rationale as cited in the rejection of claim 1.
Re Claim 10, it is the product claim, having similar limitations of claim 1. Thus, claim 10 is also rejected under the similar rationale as cited in the rejection of claim 1.

7. Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corley (US PGPub 20080027948), in view of Asenjo (US PGPub 20140337429), and further in view of Allaei (US Patent 6394242).

As per Claim 2, neither Corely nor Asenjo specifically teaches, however Allaei teaches of method according to claim 1, in which said first subset of parameters corresponds to optimization parameters of the input/output interfaces associated with said software application. (Claim 1, inputting, through the input/output interface, optimization parameters related to the structure and ranges for the optimization parameters to the memory. Col 3, lines 33-37, Sets of optimization parameters that satisfy the vibration confinement requirements are stored and an output set of optimization parameters from the stored sets of optimization parameters is selected.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add in which said first subset of parameters corresponds to optimization parameters of the input/output interfaces associated with said software application, as conceptually seen from the teaching of Allaei, into that of Corely and Asenjo because this modification can help optimize the execution of the software applications by adjusting parameter values using inference from the previous performance measurements.

8. Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corley (US PGPub 20080027948), in view of Asenjo (US PGPub 20140337429), in view of Allaei (US Patent 6394242), and further in view of Chhabbi (US Patent 10552173).

As per Claim 3, none of Corely, Asenjo and Allaei specifically teaches, however Chhabbi teaches of method according to claim 2, in which said first subset of parameters corresponds to configuration parameters of a software module for optimizing the inputs/outputs of said software application. (Claim 1, a boot controller to determine, in response to a system initialization, whether to perform parameter optimization for the input-output interface; and a controller to, in response to the determination to perform the parameter optimization, execute a particle swarm optimization algorithm to search for High Speed Input-Output (HSIO) parameters of the input-output interface that optimize an objective score representing a performance of the interface, and apply the parameters to the input-output interface that optimize the performance to the interface, the parameters including a gain value used to communicate via the input-output interface.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add said first subset of parameters corresponds to optimization parameters of the input/output interfaces associated with said software application, as conceptually seen from the teaching of Chhabbi, into that of Corely, Asenjo and Allaei because this modification can help optimize the execution of the software applications by adjusting parameter values using inference from the previous performance measurements.

9. Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corley (US PGPub 20080027948), in view of Asenjo (US PGPub 20140337429), and further in view of El-Moussa (US PGPub 20170142649).

As per Claim 4, neither Corely nor Asenjo specifically teaches, however El-Moussa teaches of method according to claim 1, in which said second subset is formed by a discriminant parameter such as an application identifier. (Par 37, In an alternative embodiment, the application identifier 318 identifies a subset of all executing applications 206 as a set of active applications executing on the mobile device 200, such as, inter alia: applications actively consuming processor 312 resource.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add said second subset is formed by a discriminant parameter such as an application identifier, as conceptually seen from the teaching of El-Moussa, into that of Corely and Asenjo because this modification can help optimize the execution of the software applications by adjusting parameter values using inference from the previous performance measurements.


10. Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corley (US PGPub 20080027948), in view of Asenjo (US PGPub 20140337429), and further in view of Vivalda (US PGPub 20160103903).

As per Claim 5, neither Corely nor Asenjo specifically teaches, however Vivalda teaches of method according to claim 1, in which said subset of executions is in addition determined by an outlier data filter (5). (Par 171, The subset of data used in execution of the report can be defined by values of the context and variables of data filtering.  The variables of the filters and filtered metrics can be inputs to the analytic node, and the metrics and dimensional elements can be outputs.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add said subset of executions is in addition determined by an outlier data filter, as conceptually seen from the teaching of Allaei, into that of Corely and Asenjo because this modification can help optimize the execution of the software applications by adjusting parameter values using inference from the previous performance measurements.

11. Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corley (US PGPub 20080027948), in view of Asenjo (US PGPub 20140337429), in view of Vivalda (US PGPub 20160103903), and further in view of Brezinski (US Patent 9348742)

As per Claim 6, none of Corely, Asenjo and Vivalda specifically teaches, however Brezinski teaches of method according to claim 5, in which a datum is regarded as an outlier when it concerns a performance measurement value representative of a different behaviour from the other values of said performance measurement for said subset of executions. (Col 7, line 55-Col 8, line 15, Implementations support the identification of anomalous execution instance(s) 308(1) that may include one or more individual instances of the performance data 108, as outlier(s) from the cluster(s) 306(1), such as the performance data 108(4) shown in FIG. 3. Implementations also support the identification of clusters 306(2) of anomalous execution instance(s) 308(2). Such cluster(s) 306(2) may include multiple instances of the performance data 108, in cases where multiple instances of the executing process 104 may have been similarly compromised through code injection or otherwise. In cases where there are infrequent occurrences of code injections or other types of security compromises of the process(es) 104, implementations may identify one or more anomalous execution instance(s) 308(1) that each manifests as a singular outlier relative to the cluster(s) 306(1). In some cases, outlier(s) may be identified as those instance(s) of the performance data 108 that are at least a threshold distance from the nearest cluster 306(1).)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add a datum is regarded as an outlier when it concerns a performance measurement value representative of a different behaviour from the other values of said performance measurement for said subset of executions, as conceptually seen from the teaching of Allaei, into that of Corely, Asenjo and Vivalda because this modification can help optimize the execution of the software applications by adjusting parameter values using inference from the previous performance measurements.

12. Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corley (US PGPub 20080027948), in view of Asenjo (US PGPub 20140337429), in view of Vivalda (US PGPub 20160103903), in view of Brezinski (US Patent 9348742), and further in view of Zeman (US PGPub 20130060125).

As per Claim 7, none of Corely, Asenjo, Vivalda and Brezinski specifically teaches, however Zeman teaches of method according to claim 6, in which an outlier datum is determined by pairwise comparisons between the data relating to said executions of said subset. (Par 514, This was calculated for all possible pair combinations of components for each condition separately. Scatter plots were created to illustrate the pair-wise relationships between components so that the position of each participant on the plot served to identify trends and outliers in the data.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add an outlier datum is determined by pairwise comparisons between the data relating to said executions of said subset, as conceptually seen from the teaching of Zeman, into that of Corely, Asenjo, Vivalda and Brezinski because this modification can help optimize the execution of the software applications by adjusting parameter values using inference from the previous performance measurements.

13. Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corley (US PGPub 20080027948), in view of Asenjo (US PGPub 20140337429), and further in view of Burr (US PGPub 20130055264).

As per Claim 8, neither Corely nor Asenjo specifically teaches, however Burr teaches of method according to claim 1, in which regression mechanisms are implemented for said inference. (Par 61, Regression: A regression may be used to perform predictions, inferences and hypothesis analyses between independent time series and a dependent time series in the object model.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add regression mechanisms are implemented for said inference, as conceptually seen from the teaching of Burr, into that of Corely and Asenjo because this modification can help optimize the execution of the software applications by adjusting parameter values using inference from the previous performance measurements.


14. Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corley (US PGPub 20080027948), in view of Asenjo (US PGPub 20140337429), and further in view of Cramer (US PGPub 20110231167).

As per Claim 11, Cramer teaches of the method according to claim 1, wherein the parameters comprise fixed parameters and free parameters, and wherein each parameter of the first subset of said parameters is a free parameter.  (Par 59, One or more of the parameters is designated a free parameter and the remaining parameters are fixed parameters, according to an embodiment of the present invention. One of the fixed parameters is changed by a small amount, for example by an amount representative of the variation or error in the determination of the fixed parameter, to form a second set of values, M4 and the model of the spectrometer run again, S5. In an embodiment, this generates a second spectrum, T6 which will differ from the first spectrum. Par 61-62, This may be compared to the spectrum generated using the first set of values to give a further indication of the merit of selection of free parameters. In an embodiment, this process is repeated for each of the fixed parameters in relation to all chosen sets of free parameters. Thus, it’s obvious that the first set of parameters are free parameters while the remaining parameters are made up of fixed parameters as one scenario.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add regression mechanisms are implemented for said inference, as conceptually seen from the teaching of Burr, into that of Corely and Asenjo because this modification can help optimize the execution of the software applications by adjusting parameter values using inference from the previous performance measurements.


Response to Arguments
Applicant's arguments with respect to claims 1, 9 and 10 as well as their dependent claims have been fully considered but they are not persuasive.  
	Regarding the argument on page 5 that the amendment to the claim 9 is now overcoming the 101 rejection for software per se for the applicant argued that the amendment not recites the system comprising both a processor and a non-transitory computer readable storage medium (hardware device), the examiner would like to point out that the system claim 9 is interpreted to only comprise a processor with BRI as explained in detail above.  Thus, the examiner maintains the 101 rejection.
	Regarding the argument on pages 6-7 that nowhere in that method is an iterative optimization process for each execution of the application described. And if it describes the readjusting parameters, Corely describes the adjusting parameters only after multiple executions.  The examiner would like to point out that Corely teaches of iteratively optimizing said parameters at each execution of said application in Fig. 14 and par 33, FIG. 14 is a schematic diagram depicting how the updated application parameters are used to update the set of application parameters used by the application. The tuning of the application parameters may be done either upon initialization of the application, or dynamically. Par 62-63, The tuning of the application parameters may be done either upon initialization of the application, or dynamically. This information is provided as feedback to an application to allow system parameters to be adjusted automatically or by a system/application administrator. The above discussion describes the need to properly adjust the parameters of performance-sensitive applications in order to make best use of the digital computing resources. An embodiment of an apparatus and system for adjusting such parameters is shown in FIG. 3. Par 87 and 89, The output of the analytical model includes performance numbers, as well as recommendations as to how to adjust the application parameters associated with the applications running on the computing system 300. The output of the analytical model can then be used to improve the future performance of the applications. Thus, it’s obvious that for each execution, the updated, adjusted or optimized parameter is fed back into the next iteration of the execution as profiling to further optimize the execution performance and the process can be iteratively or repetitively continue until the performance meet the expectation.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193